Opinion issued June 7, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00808-CV
                            ———————————
                    IN RE FEDEX FREIGHT, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      In this original proceeding, relator FedEx Freight, Inc. complains of the trial

court’s denial of FedEx’s plea to the jurisdiction and related motion for summary

judgment.1 We deny relief because (and only because) a constitutional challenge

remains pending below.


1
      The underlying case is James A. Wyatt v. FedEx Freight Inc., cause number 2017–
      26601, pending in the 133rd District Court of Harris County, Texas, the Honorable
      Jaclanel McFarland, presiding.
                                     PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                        2